DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Office Action filed on 04/28/22 have been considered.
According to the Response, claims 1-19 were pending.  Claims 3 and 4 have been canceled.  Claims 20-22 have been added.  Claims 1, 2, and 5-22 are thus pending.

Allowable Subject Matter
Claims 1, 2, and 5-22 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on an inventory management system and recites, in part, “a controller for dynamically allocating containers of inventory items between the first plurality of storage locations and the second plurality of storage locations based on at least one of a fluctuating level of demand for at least a first group of inventory items over a current inventory management interval and at least one inventory management interval subsequent to the current inventory management interval or a fluctuating level of resources to process the inventory items; wherein the controller is configured to implement the allocating during the current inventory management interval” according to the first or second modes of operation.  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2009/0185884 to Wurman et al. which discloses a method for fulfilling requests in an inventory system by filling inventory requests with select inventory holders and order holders at select inventory stations and queue spaces.  
However, Wurman et al. does not describe or suggest dynamically allocating containers of inventory items as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2, 5-10, and 20 depending therefrom.
Secondly, independent claim 11 is allowable as it recites features similar to those above in claim 1.  Claims 12-21 are allowable they depend from claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655